[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10330         ELEVENTH CIRCUIT
                                   Non-Argument Calendar    DECEMBER 16, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 7:09-cr-00273-CLS-HGD-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

STEVEN PATRICK RIFFE,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                     (December 16, 2010)



Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Steven Patrick Riffe appeals the 168-month total sentence he received after

he pled guilty to one count of receiving child pornography, in violation of 18

U.S.C. § 2252A(a)(2)(A), one count of possession of child pornography, in

violation of § 2252A(a)(5)(B), and one count of criminal forfeiture, pursuant to

§ 2253(a)(1), (a)(3). Riffe asserts he should not have received a two-level

enhancement under U.S.S.G. § 2G2.2(b)(3)(F) because he was not convicted of

distribution of child pornography. He further contends his sentence is

procedurally and substantively unreasonable because the district court’s

explanation for his sentence was insufficient and the court failed to consider the

factors listed in 18 U.S.C. § 3553(a). Lastly, Riffe argues the “amount of images”

enhancement pursuant to U.S.S.G. § 2G2.2(b)(7)(D), violates the separation of

powers doctrine. After review, we affirm Riffe’s sentence.

       Prior to his sentencing hearing, Riffe filed a written objection to the pre-

sentence report specifically objecting to the legal conclusion that he had

distributed child pornography. He did not, however, object to the facts in the PSI

which showed he used Limewire, a peer-to-peer file-sharing program, to obtain

and store child pornography images on his computer. Therefore, it is undisputed

that Riffe obtained child pornography through the use of file-sharing software,

stored such pornography in his shared folder, and the police downloaded

                                          2
pornography directly from that folder. We find no error in the district court’s

application of the § 2G2.2(b)(3)(F) distribution enhancement.

      Additionally, we conclude Riffe's 168-month total sentence was both

procedurally and substantively reasonable. The district court correctly calculated

the advisory guideline range and stated the range was advisory. The court made

clear it had considered the § 3553(a) factors, and it emphasized the seriousness of

the offense and the need for specific deterrence. The court’s sentence of 168

months represented the lowest end of the applicable guideline range of 168-210

months, and we ordinarily expect such a sentence to be reasonable. See United

States v. Talley, 431 F.3d 784,788 (11th Cir. 2005).

      Lastly, the district court did not commit plain error when it applied an

“amount of images” enhancement pursuant to U.S.S.G. § 2G2.2(b)(7)(D).

Although this Court nor the Supreme Court has previously addressed the

constitutionality of the enhancement, other circuits have upheld the statute’s

constitutionality. See, e.g., United States v. Rogers, 610 F.3d 975, 977-78 (7th

Cir. 2010); United States v. Bastian, 603 F.3d 460, 465 (8th Cir. 2010).

      AFFIRMED.




                                         3